DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the subject matter encompassed by the full scope of the language of claim 20 includes propagating signals, per se, which are not machines or processes, nor are they compositions of matter or products of manufacture. See In re Nuijten 84 USPQ2d 1495 (Fed. Cir. 2007).
Specifically, claim 20 is directed to a computer program product embodied in a “tangible computer readable storage medium.” While such a claim does encompass eligible products of manufacture, the full scope of the claim must clearly and unambiguously exclude propagating signals, per se. In the absence of a special definition of this term in the disclosure, the term must be given the ordinary and customary meaning. As noted in the OG Notice of 23 February 2010 entitled “Subject Matter Eligibility of Computer Readable Media” (1351 OG 212), the ordinary and customary meaning of a “computer readable medium” is generally understood as broadly encompassing propagating signals, per se. Furthermore, the inclusion of the term “storage” is insufficient to clearly and unambiguously exclude such signals from the scope of the claimed subject matter. See Ex parte Mewherter 107 USPQ2d 1857 (P.T.A.B. 2013). Finally, the term tangible also fails to clearly and unambiguously exclude such propagating signals. The definitions for the term tangible include “substantially real” and “capable of being appraised at an actual or approximate value.” Propagating signals are “substantially real” and are capable of being measured to at least an approximate value”, so that such signals are understood to be “tangible” within the ordinary and customary meaning of the term. Therefore, nothing in the language of claim 20 clearly and unambiguously excludes the full scope of the claim from encompassing non-eligible propagating signals and the claim must be rejected under 35 U.S.C. § 101.
It is suggested that amending the claim so that the computer program product is embodied on a non-transitory computer readable medium would resolve this issue by clearly and unambiguously excluding such propagating signals (which are inherently transitory in nature) from the full scope of the claimed subject matter so that the claim would be properly limited to eligible subject matter.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8, and 19-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Kang et al. (US 2021/0097424 A1).
With respect to claim 1, Kang et al. teach a method comprising training a machine learning model (204 in Figure 2; paragraph [0038], lines 8-11); determining a feature importance metric for each machine learning feature of a plurality of machine learning features of the learning model (i.e., a coefficient indicating the relative importance of the feature is determined for each feature; paragraph [0064]); and, based on the feature importance metrics (i.e., coeffieicents), managing one or more machine learning features of the plurality of machine learning features of the machine learning model (i.e., eliminates features with low coefficients; paragraph [0064], lines 12-13; paragraph [0084]).
Similarly, with respect to claim 19, Kang et al. also teach a system comprising a processor (paragraph [0088], line 1) configured to train a machine learning model (204 in Figure 2; paragraph [0038], lines 8-11); determine a feature importance metric for each machine learning feature of a plurality of machine learning features of the learning model (i.e., a coefficient indicating the relative importance of the feature is determined for each feature; paragraph [0064]); and, based on the feature importance metrics (i.e., coeffieicents), manage one or more machine learning features of the plurality of machine learning features of the machine learning model (i.e., eliminates features with low coefficients; paragraph [0064], lines 12-13; paragraph [0084]), and a memory coupled to the processor and configured to provide the processor with instructions (paragraph [0089]).
Furthermore, with respect to claim 20, Kang et al. additionally teach a computer program product, embodied in a tangible computer readable storage medium and comprising computer instructions (paragraph [0090]) for training a machine learning model (204 in Figure 2; paragraph [0038], lines 8-11); determining a feature importance metric for each machine learning feature of a plurality of machine learning features of the learning model (i.e., a coefficient indicating the relative importance of the feature is determined for each feature; paragraph [0064]); and, based on the feature importance metrics (i.e., coeffieicents), managing one or more machine learning features of the plurality of machine learning features of the machine learning model (i.e., eliminates features with low coefficients; paragraph [0064], lines 12-13; paragraph [0084]).
In addition, Kang et al. further teach that managing the one or more machine learning features includes generating a new version of the machine learning model based on the feature importance metrics (paragraph [0085]), as required by claim 2; that managing the one or more machine learning features includes determining to remove one of the one or more machine learning features based on a determination that its associated feature importance metric does not meet a threshold value (paragraph [0084], lines 3-5), as stipulated in claim 3; that managing the one or more machine learning features includes retraining the machine learning model to remove at least one of the one or more machine learning features from the machine learning model (paragraphs [0084]-[0085]), as defined by claim 4; and that managing the one or more machine learning features includes retraining the machine learning model using a modified or new modified feature (paragraphs [0084]-[0085]), as variously set forth in claims 7-8.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Kang et al. as applied to claims 1-4, 7-8, and 19-20 above, and further in view of Buesser et al. (US 2020/0394542 A1).
While Kang et al. teach a number of the features of the claimed invention, as pointed out more fully above, Kang et al. fail to specifically teach that each feature importance metric includes a numerical value representing an amount of contribution of the corresponding machine learning feature to an inference result of the machine learning model, as further required by claim 12, or that each feature importance metric includes a numerical value representing a rank order of the corresponding  machine learning feature as compared to others of the machine learning features, as defined in claim 13.
Buesser et al. teach a method for determining the importance of features in the training of a machine learning model (Abstract), and further teach that the feature importance is a numeric score value representing the feature contribution to the predictive analytic model (paragraph [0016], lines 14-21), and further teach that the feature importance ranks the features relative to one another (paragraph [0017], lines 7-12).
Because Kang et al. is directed to using feature importance to improve the training of the machine learning model, and because the feature importance of Buesser et al. would provide more information about the role of the features in the model, as well as their relative importance with respect to each other, it would have been obvious to one of ordinary skill in the art that these characteristics of the feature importance in Buesser et al. would be useful in improving the machine learning performance. Therefore, it would have been obvious to include the importance features of Buesser et al. in the Kang et al. method to more readily improve the machine learning model.
Allowable Subject Matter
Claims 5-6, 9-11, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Metzler, Jr. et al. teach determining a respective importance of features prior to training a machine learning model. Pai et al. calculates a feature importance value to interpret a machine learning model’s behavior. Mehanna et al. teach modifying the features used to train a machine learning model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”




A. Johns
18 May 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665